  Case 20-40821        Doc 24     Filed 04/23/20 Entered 04/23/20 12:59:05              Desc Main
                                    Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                            §
                                                  §
JEREMY STEVENS,                                   §    CASE NO. 20-40821
                                                  §       (Chapter 7)
DEBTOR                                            §

              MOTION OF TRUSTEE TO EMPLOY REAL ESTATE BROKER

                         14-DAY NEGATIVE NOTICE – LBR 2004(a):

Your rights may be affected by the relief sought in this pleading. You should read this
pleading carefully and discuss it with your attorney if you have one in this bankruptcy case. If
you oppose the relief sought by this pleading, you must file a written objection, explaining the
factual and/or legal basis for opposing the relief.

No hearing will be conducted on this motion unless a written objection is filed with the Clerk
of the United States Bankruptcy Court and served upon the party filing this pleading WITHIN
FOURTEEN (14) DAYS FROM THE DATE OF SERVICE shown in the certificate of service
unless the court shortens or extends the time for filing such objection. If no objection is timely
served and filed, this pleading shall be deemed to be unopposed, and the court may enter an
order granting the relief sought. If an objection is filed and served in a timely manner, the
court will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing,
your objection may be stricken. The court reserves the right to set a hearing on any matter.

TO THE HONORABLE BRENDA T. RHOADES, U.S. BANKRUPTCY JUDGE:

         Christopher J. Moser, Trustee (“Trustee”) files his Motion to Employ Real Estate Broker

(“Motion”) as follows:

         1.     On March 20, 2020, Jeremy Stevens (“Debtor”) filed with this Court a voluntary

petition under Chapter 7 of the Bankruptcy Code. Christopher J. Moser was thereafter appointed

interim trustee of the estate, subsequently qualified and is now the acting Chapter 7 Trustee.

         2.     The bankruptcy estate owns real estate property in the state of Missouri located at

14620 Shamrock Way, Smithville, Missouri 64089 (“the Property”).

         3.     In order to market the Property most effectively and thereby liquidate the Property for

the best and highest price, Trustee has solicited the assistance of Michael Crane, a licensed real
MOTION OF TRUSTEE TO EMPLOY REAL ESTATE BROKER - Page 1
  Case 20-40821        Doc 24       Filed 04/23/20 Entered 04/23/20 12:59:05           Desc Main
                                      Document     Page 2 of 3



estate broker, whose address is 730 Lipscomb Avenue, Dallas, Texas 75214. Mr. Crane has

examined the Property and agreed to advertise the Property at the broker’s expense, to show the

Property to interested parties, to represent the estate as seller in connection with the sale of the

Property, and to advise the Trustee with respect to obtaining the highest and best offers available in

the present market for the Property. Mr. Crane will also negotiate with the lienholders on the

Property to obtain a “carve-out” for the benefit of the bankruptcy estate should a short sale of the

Property occur.

       4.      Based upon the foregoing agreement, Trustee desires to hire Michael Crane as real

estate broker to procure and submit to the Trustee offers to purchase the Property. In consideration

for the services Michael Crane will receive a 6% commission of the gross sales price of the Property.

       5.      Michael Crane has been informed and understands that no sale may be consummated

until after notice and a hearing.

       6.      Trustee is satisfied that Michael Crane is disinterested person within the meaning of

11 U.S.C. §101(14).

       7.      Michael Crane is aware of the provisions of 11 U.S.C. §328(a) and has agreed,

notwithstanding the terms and conditions of employment set forth herein, that the Court may allow

compensation different from the compensation provided herein if such terms and conditions prove to

have been improvident in light of developments unanticipated at the time of the fixing of such terms

and conditions.

       WHEREFORE, PREMISES CONSIDERED, Trustee prays that he be authorized to hire

Michael Crane as real estate broker on the terms and conditions set forth herein.




MOTION OF TRUSTEE TO EMPLOY REAL ESTATE BROKER - Page 2
  Case 20-40821        Doc 24       Filed 04/23/20 Entered 04/23/20 12:59:05          Desc Main
                                      Document     Page 3 of 3



                                              Respectfully submitted,

                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Telephone)
                                              (214) 871-2111 (Facsimile)

                                              By:     /s/ Christopher J. Moser
                                                    Christopher J. Moser
                                                    State Bar No. 14572500

                                              ATTORNEYS FOR TRUSTEE


                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
electronic transmission via the CM/ECF system upon all parties registered to receive electronic
notice in this bankruptcy case, and/or regular U.S. mail, postage prepaid, on this 23rd of April 2020
on the following:

Office of the U.S. Trustee
110 N. College Ave., Suite 300
Tyler, TX 75702
(Via ECF)

Jeremy Stevens
4312 Canopy Street
Aubrey, TX 76227
(Pro Se Debtor, via regular mail)

Michael Crane
730 Lipscomb Avenue
Dallas, TX 75214
(Via regular mail)

                                                       /s/ Christopher J. Moser




MOTION OF TRUSTEE TO EMPLOY REAL ESTATE BROKER - Page 3
